United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                                   August 26, 2015 
                                            
                                        Before 
                                            
                            DIANE S. SYKES, Circuit Judge 
                     
 
Nos. 13‐3343, 13‐3346 & 13‐3347 
 
ROBERT STINSON,                              Appeals from the United States District 
      Plaintiff‐Appellee,                    Court for the Eastern District of 
                                             Wisconsin. 
      v.                                      
                                             No. 09‐cv‐1033 
JAMES GAUGER, LOWELL T.                       
JOHNSON and RAYMOND                          C.N. Clevert, Jr., 
RAWSON,                                      Judge. 
      Defendants‐Appellants. 
 
                                     O R D E R 

      Upon consideration of the MOTION TO CORRECT CLERICAL ERROR, filed 
on August 25, 2015, by counsel for appellant, 
       
      IT IS ORDERED that the motion is GRANTED. On page five in the second full 
paragraph, the second sentence of the paragraph is CORRECTED to read: “So Jackelen 
and Gauger flew to Las Vegas to meet with Dr. Raymond Rawson, a forensic 
odontologist on the staff of the Clark County Coroner’s Office in Nevada.”